Citation Nr: 0715567	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  06-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.  

2.  Entitlement to service connection for acne and dermatitis 
with erythematous lesions (claimed as erythema), including as 
due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9 (Appeal to the Board of Veterans' Appeals), 
received in August 2006 concerning the denial of service 
connection for PTSD, the veteran indicated he wanted a 
personal hearing before the Board in Washington, DC.  In 
March 2007, after the veteran's file was transferred to the 
Board earlier that same month, a VA Form 9 was received by 
the RO concerning his appeal of the issue relating to service 
connection for a skin disorder.  On that Form 9, the veteran 
indicated he wanted a personal hearing before the Board at 
the RO ("Travel Board" hearing).  

The RO notified the veteran that it had certified his appeal 
of the issue relating to PTSD to the Board in March 2007.  
Receipt of the second VA Form 9 completed his appeal of the 
skin disorder issue, and the Board assumes jurisdiction over 
that issue as well.  38 C.F.R. § 20.101(d) (2006).  Inasmuch 
as the veteran's more recent VA Form 9 reflects his desire 
for a personal Board hearing at the RO, rather than in 
Washington, DC, we assume he wants his hearing locally.  

The veteran is entitled to a personal hearing before the 
Board.  38 C.F.R. § 20.700(a) (2006).  Further, the request 
for change of venue for the hearing he had previously 
requested was received within 90 days after he was notified 
that his appeal had been certified to the Board.  38 C.F.R. 
§ 20.1304(a) (2006).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a personal 
hearing before the Board at the RO 
(Travel Board hearing).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




